Citation Nr: 1330111	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  05-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to higher disability ratings for chondromalacia patella of the right knee, status-post total knee replacement, rated as 20 percent disabling prior to April 1, 2009; as 100 percent disabling from April 1, 2009, to June 1, 2010; and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to February 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  During the course of the appeal, the RO issued a rating decision in September 2009, in which the Veteran was awarded a total rating for her right knee disorder, effective from April 1, 2009, to June 1, 2010, and a higher rating of 30 percent thereafter.

The Board remanded the case most recently in June 2012 to afford the Veteran a hearing before a Veterans Law Judge sitting at the San Diego RO.  The Veteran was afforded such a hearing in June 2013; thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Board further notes that the Veteran has indicated on multiple occasions, including at her June 2013 hearing, that she is unable to work due at least in part to her service-connected right knee disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board will address that question as part of the claim on appeal.

In August 2007, the Veteran testified before a Veterans Law Judge who has since left the Board's employ.  In response to the Veteran's request, she was provided a new hearing with the undersigned Veterans Law Judge at a hearing at the RO in June 2013.  Transcripts of both hearings have been associated with the Veteran's claims file.  


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to an increased rating for chondromalacia patella of the right knee, status-post total knee replacement, rated as 20 percent disabling prior to April 1, 2009; as 100 percent disabling from April 1, 2009, to June 1, 2010; and as 30 percent disabling thereafter.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  This law eliminated the concept of a "well-grounded" claim.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the law and regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the Veteran's claims file reflects that she has received ongoing treatment at the VA Loma Linda Healthcare System.  Records in the file obtained by the RO document treatment at the Loma Linda VA facility dated most recently in February 2008.  However, the Veteran indicated at her June 2013 hearing that she continues to obtain treatment at the VA facility.  The Board acknowledges that the RO has sought records of the Veteran's treatment from the VA Loma Linda Healthcare System for the time period ending in February 2008.  It does not appear, however, that the RO searched for any records for the period more recent than February 2008.  No such records are present in the file; nor is there evidence that the RO has sought more recent treatment records.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for higher ratings, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA Loma Linda Healthcare System, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

The record reflects that the Veteran underwent VA examination most recently in December 2009 to assess the current severity of her right knee disorder.  Report of that examination reflects that the Veteran complained of pain in the right knee that required the use of a cane to ambulate.  She also reported that she used a mobility scooter when traveling any distance.  She stated that she experienced daily flare-ups, as well as swelling and stiffness.  The examiner noted that the Veteran had undergone a right total knee replacement surgery in April 2009.  Physical examination revealed moderate swelling of the right knee as well as minimal tenderness to palpation and "minimal grade I laxity" in the knee.  No locking or catching was noted.  The Veteran's range of motion was found to be extension to 10 degrees and flexion to 95 degrees with pain at the extremes of both motion.  The examiner diagnosed the Veteran with status post right total knee replacement with low-grade instability without locking of the knee joint.  

The Veteran testified at the June 2013 hearing before the undersigned that she had undergone a revision of right knee replacement in April 2013.  She complained of increasing limits on her range of motion and stated that she experienced swelling, locking, and stiffness in the knee, as well as ongoing pain and weakness.  She stated that she had to use a cane to walk and could walk at most one block.  She also stated at the June 2013 hearing that the second surgery had caused increased sensitivity in the scar on the knee.

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiner properly conducted an evaluation of the Veteran's physical condition at the time of the December 2009 VA examination but looks in particular to statements made by the Veteran at her June 2013 hearing, in which she indicated that her right knee disability has worsened significantly since her last VA examination, which occurred more than three years ago.  In particular, the Board looks to statements at the hearing in which the Veteran indicated that she experienced pain in the surgical scar following the second surgery.  In addition, the Veteran has been afforded no VA examination following her April 2013 right knee surgery.  The Board thus finds that in light of the above-noted information, another VA examination is needed to provide current findings with respect to the Veteran's service-connected chondromalacia patella of the right knee, status-post total knee replacement.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's disability.  See 38 U.S.C.A. § 5103A.

Specifically, the VA medical examiner must conduct range-of-motion testing of the Veteran's right knee, addressing the DeLuca requirements, including specific findings pertaining to loss of range of motion in the Veteran's right knee due to repetitive motion.  The examiner must identify, in the context of these findings, at what point pain begins in each range of motion and must discuss the presence and extent of the Veteran's current functional impairment due to her service-connected right knee disability.  

In addition, based on the Veteran's complaints at her June 2013 hearing that she has experienced increased pain in the scar from her right knee surgery, particularly following the April 2013 revision surgery, the Board also finds that the Veteran may be entitled to a separate rating for scarring resulting from the surgeries she has undergone to treat her service-connected right knee disorder.  In this regard, the Board notes that the scar may be evaluated under additional diagnostic codes governing ratings for scars.  Thus, on remand, the Veteran must be provided VA examination to address the current severity of any scars she has as a result of her service-connected right knee disorder.  

Regarding the question of entitlement to a TDIU rating, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at her December 2009 VA examination and at her June 2013 hearing, that she was no longer able to work due to her service-connected disabilities, in particular her right knee disorder.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the increased-rating claim.  Rice, supra.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to this claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327  F.3d 1339 (Fed. Cir. 2003). The Board therefore must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of the Veteran's service-connected disability on her unemployability.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate a claim entitlement to a TDIU rating.

2.  The AOJ must obtain from the VA Loma Linda Healthcare System any available medical records not currently of record pertaining to the Veteran's evaluation or treatment from February 2008 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  The search for records should specifically include all records relating to surgical revision undertaken in about April 2013, as well as any follow-up evaluation or treatment reports.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2013).  

Orthopedic examination-The examiner must report range of flexion and extension in the right knee (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the right knee; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the right knee.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  The examiner must specifically note whether the Veteran experiences chronic severe painful motion or weakness in the right knee.

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, should at the very least undertake repetitive testing (to include at least three repetitions) of the range of motion of the right knee, if feasible.  See VA Fast Letter 06-25 (November 29, 2006).

Scar examination-The examiner must conduct physical examination, along with any necessary tests and/or studies, in order to ascertain the severity of any scarring associated with the Veteran's service-connected right knee disorder and any surgeries she has undergone to address the disability.  The examiner must indicate the location and size of any scar(s) on the Veteran's right knee and must note whether any such scar is associated with underlying soft tissue damage, whether there is frequent loss of covering of the skin over the scar, or whether the scar is painful on examination.  

TDIU examination-The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due to her service-connected disability, consistent with her education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

4.  The adjudicator must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

